PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STONYO FILTSHEV,                                 )     CASE NO. 4:19-CV-2308
                                                 )
               Plaintiff,                        )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
FEDERAL BUREAU OF PRISONS, et al.,               )     MEMORANDUM OF OPINION
                                                 )     AND ORDER
               Defendants.                       )     [Resolving ECF Nos. 2, 6, 7]

       Pending before the Court is the Complaint of pro se Plaintiff Stonyo Filtshev against

Defendant Federal Bureau of Prisons (“BOP”) and Defendant Warden Mark Williams (ECF No.

1). Also pending are Plaintiff’s Motion for Leave to Proceed in forma pauperis (ECF No. 2),

Motion to Take Judicial Notice of September 3, 2019 Order (ECF No. 6), and Motion to Take

Notice of Change of Address (ECF No. 7). Plaintiff filed this action in the District Court for the

District of Columbia on July 11, 2019. At the time he filed his Complaint, Plaintiff was a federal

prisoner incarcerated at FCI Elkton. See ECF No. 1. The District Court for the District of

Columbia transferred the action to the Northern District of Ohio on September 3, 2019. See ECF

Nos. 4, 5.

       Plaintiff’s Complaint pertains to his allegedly unsuccessful efforts to pursue a grievance

at FCI Elkton regarding personal property that he contends was secured in a federal penitentiary

in Atlanta but was not properly transferred to FCI Elkton. See ECF No. 1 at PageID #: 3-5. He

seeks a declaratory judgment regarding his rights to pursue a grievance under the BOP’s

Administrative Remedy Program regarding the property. Id. at PageID #: 7-8.
(4:19CV2308)

       Plaintiff, however, filed a Notice with the Court on December 18, 2019 indicating he is

no longer incarcerated with the BOP. ECF No. 7. Therefore, his Complaint seeking declaratory

relief regarding his rights under the BOP’s Administrative Remedy Program is now moot. The

Sixth Circuit has consistently found that an inmate’s claim for declaratory relief based on prison

conditions or treatment becomes moot once the inmate is transferred or released. See Lavado v.

Keohane, 992 F.2d 601, 605 (6th Cir. 1993) (request for declaration that plaintiff’s constitutional

rights were violated by the way prison officials handled his mail became moot once plaintiff was

released from prison); see also Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (same).

       Accordingly, Plaintiff’s Complaint is dismissed for lack of federal subject-matter

jurisdiction. See Marquart v. McGinnis, 22 F. App’x 383, 384 (6th Cir. 2001) (finding that a

case that has become moot due to the occurrence of some event fails to satisfy the case or

controversy requirement of the United States Constitution); see also Winkle v. Shartle, 2010 WL

3835049, at *2 (N.D. Ohio Sep. 29, 2010) (Katz, J.) (noting that federal courts generally lack

subject matter jurisdiction to consider moot claims). Plaintiff’s Motion For Leave to Proceed in

forma pauperis (ECF No. 2), Motion to Take Judicial Notice of September 3, 2019 order (ECF

No. 6), and Motion to Take Judicial Notice of Change in Address (ECF No. 7) are granted. The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.

       IT IS SO ORDERED.


 February 12, 2020                             /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge

                                                 2
